1
                                                                              JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11
                                                 Case No. CV 17-05753-AB (JCx)
12   TERRY FABRICANT, individually
13   and on behalf of all others similarly
     situated,
                                                 ORDER DISMISSING CIVIL
14                                               ACTION AS TO INDIVIDUAL
                      Plaintiff,
                                                 CLAIMS ONLY
15
     v.
16
     FAST ADVANCE FUNDING, LLC,
17   and DOES 1 through 10, inclusive,
18                    Defendants.
19
20
21
22         THE COURT having been advised by counsel that the above-entitled action has
23   been settled as to the individual claims only;
24
25         IT IS THEREFORE ORDERED that this action, as to the individual claims
26   only, is hereby dismissed without costs and without prejudice to the right, upon good
27   cause shown within 60 days, to re-open the action if settlement is not consummated.
28
                                               1.
1          This Court retains full jurisdiction over this action and this Order shall not
2    prejudice any party to this action.
3
4
     Dated: February 24, 2020         _______________________________________
5                                     ANDRÉ BIROTTE JR.
6                                     UNITED STATES DISTRICT JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2.
